Citation Nr: 1611697	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a right thumb injury.

2. Entitlement to service connection for lung cancer, claimed to be the result of exposure to herbicides.

3. Entitlement to service connection for liver cancer, claimed to be the result of exposure to herbicides.

4. Entitlement to service connection for colon cancer, claimed to be the result of exposure to herbicides.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Travis Sayre, Esq.
WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1962 to April 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The June 2009 rating decision implemented the Board's May 2009 decision granting service connection for the right thumb and assigned an initial noncompensable rating effective July 18, 2005.  The February 2013 rating decision denied the Veteran's claims for service connection for lung cancer, liver cancer, colon cancer and a TDIU.

Regarding the right thumb injury, a November 2009 rating decision increased the disability rating for the right thumb to 10 percent effective September 23, 2009.  In April 2012, the RO assigned an earlier effective date of July 18, 2005 for the 10 percent rating.  The Veteran still seeks a higher rating.

In August 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the transcript is of record.

The issues of entitlement to an initial rating higher than 10 percent for a right thumb injury and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Given the Veteran's in-country service in Vietnam, it is presumed he was exposed to Agent Orange while there.

2. The evidence is in relative equipoise, meaning about evenly balanced for and against the claims, as concerning whether the Veteran's lung, liver and colon cancers are a result of his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's lung, liver and colon cancers are related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2015). 

This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a)  as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

In addition to these presumptive provisions, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases, such as lung cancer, shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a)  are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007). 
In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Also, a presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a) . See 38 U.S.C.A § 1113(a); Darby v. Brown, 10 Vet. App. 243   (1997) (providing that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)  for a cancer listed in 38 C.F.R. § 3.309(e)  as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure). 

Service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The availability of presumptive service connection, however, for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

The Veteran's VA and private treatment records document a history of colon cancer that metastasized to his lung and liver.  He satisfies the most fundamental requirement that he have a current disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue is whether these conditions are attributable to his military service - including, in particular, to any exposure to Agent Orange or other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

His DD-214 confirms he served in Vietnam as evidenced by his Vietnam Service Medal and Vietnam Campaign Medal, so it is presumed that he was exposed to herbicides while there.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). However, even though lung cancer is one of the diseases associated with herbicide exposure, here, the Veteran was originally diagnosed with colon cancer, which metastasized to the liver and lung.  38 U.S.C.A. § 1116(a) . See 38 U.S.C.A § 1113(a); Darby v. Brown, 10 Vet. App. 243 (1997).  Colon cancer is not one of the diseases associated with herbicide exposure for purposes of presumptive service connection.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  As there is no indication his colon cancer initially manifested within the required one year of his discharge from service, he also is not entitled to presumptive service connection under the alternative provisions of 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Even though he is not entitled to presumptive service connection, the Veteran's claims still must be reviewed to determine whether service connection is established on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

The RO obtained a VA medical opinion in January 2013 regarding the etiology of the Veteran's lung cancer.  After reviewing the Veteran's medical records, the examiner observed that the Veteran had Stage IV colon cancer with lung and liver metastasis.  She stated that lung cancer was not the primary cancer.  Resultantly, the examiner opined that lung cancer was caused by or a result of his nonservice -connected colon cancer.

As support for his claims, the Veteran submitted a private January 2014 medical opinion from Dr, K.C.  She opined that as a result of reviewing the Veteran's entire medical situation and considering the Veteran's risk factors of colon cancer with metastases to the lung and liver that it was at least as likely as not that the Veteran's history of herbicide exposure while in Vietnam was a substantial factor in the development or cause of colon cancer with metastases to the lung and liver.  In reaching this conclusion, she cited to several research articles on carcinogens present in herbicides and that exposure to herbicides can enter the body through the mouth, the lungs and skin and then can be discharged through the colon or urinary tract.  Dr. K.C. concluded that the Veteran's colon cancer with metastases to the liver and lungs were related to his active service.

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, though the latter, alone, is not determinative or dispositive of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  As the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In this particular instance, there is no disagreement that the Veteran initially developed colon cancer that metastasized to the liver and lung.  While the January 2013 VA examiner opined that the Veteran's lung cancer was caused by his colon cancer she failed to discuss whether it was otherwise related to service or provide an opinion on the etiology of the Veteran's colon and lung cancers and their posited relationship with the Veteran's service.  Accordingly, this opinion is inadequate.  On the contrary, Dr. K.C. provided an explanation for her ultimately favorable conclusion that the Veteran's colon cancer was caused by herbicide exposure.  In turn, service connection is warranted for liver and lung cancers as a manifestation of colon cancer or as secondary thereto.  38 C.F.R. § 3.303, 3.310.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in relative equipoise, and in this circumstance, the claims must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for lung cancer, claimed to be the result of exposure to herbicides, is granted.

Entitlement to service connection for liver cancer, claimed to be the result of exposure to herbicides, is granted.

Entitlement to service connection for colon cancer, claimed to be the result of exposure to herbicides, is granted.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims for an initial rating higher than 10 percent and TDIU.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The record reflects that the Veteran's right thumb was last evaluated in October 2009.  At the Veteran's August 2015 hearing, he along with his wife indicated that the severity of the Veteran's right thumb had increased.  Accordingly, the Board finds that the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the instant decision grants service connection for colon cancer, liver cancer and lung cancer, the RO should readjudicate the claim of entitlement to a TDIU in consideration of the disability ratings and effective dates assigned by the RO.  The Board also notes that the issue of TDIU is intertwined with the remaining claim for an initial rating higher than 10 percent for a right thumb disability remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to the right thumb injury.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. After receipt of any outstanding medical records, please schedule the Veteran for an appropriate VA examination to determine the current severity of his residuals of a right thumb injury.  The examiner must review the electronic claims file in conjunction with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

 (a) The examiner should describe all symptomatology related to the Veteran's service-connected residuals of a right thumb injury.

 (b) The examiner should also indicate whether the residuals of a right thumb injury causes limited motion or function of the right hand, wrist, thumb, or other digits/fingers. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

(c) The examiner is additionally asked to identify any neurological findings related to the Veteran's residuals of a right thumb injury.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found. 

(d) The examiner should also specify whether the Veteran has any functional impairment associated with his residuals of a right thumb injury, to include any impact of the disability on the Veteran's ability to obtain and retain substantially gainful employment.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


